Citation Nr: 0200958	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  95-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinea pedis.

2.  Entitlement to an initial compensable evaluation for a 
bunion of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for bilateral tinea pedis and a bunion of the left great toe, 
and assigned evaluations of 10 percent and zero percent 
(noncompensable), respectively.

This case was previously before the Board in April 2000, at 
which time it was remanded for additional development.  Among 
the issues remanded, was the issue of service connection for 
a disability manifested by chest pains.  A November 2000 
rating action granted service connection for that disorder.  
Inasmuch as this is a full grant of the benefit requested, 
that issue is no longer before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The April 2000 Board decision also denied numerous claims of 
service connection as not well-grounded.  Claims denied or 
dismissed as not well-grounded during the period from July 
14, 1999 (date of Morton v. West, 12 Vet. App. 477 (1999)) 
and ending on the date of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38, U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001) on November 9, 2000, will be 
readjudicated upon request of the appellant or on VA's own 
motion.  McQueen v. Gober, No. 00-7091 (Fed. Cir. Dec. 14, 
2000).  In referring this matter to the RO, the Board need 
not vacate the April 2000 Board decision as to those denials.  
VAOGCPREC 3-2001.  This matter is referred to the RO for the 
appropriate actions.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in June 2001, the RO notified the 
veteran of its duty to him under the VCAA.  In spite of the 
action taken by the RO the Board finds that additional 
development is required consistent with the VCAA before the 
claim may be adjudicated.

Specifically, the Board notes that in an April 2000 Board 
decision, the issues on appeal were remanded for additional 
development.  The veteran was to be afforded new dermatology 
and podiatry VA examinations in which the physician was to 
respond directly to specific questions posed by the Board 
with regard to the severity of the veteran's service-
connected disabilities.  Although the veteran was afforded 
the requested examinations, the September 2000 fee-based 
report failed to address the questions in the Board's remand.  
Responses to these questions were necessary to provide 
adequate information from which to adequately evaluate the 
veteran's disabilities.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  

In view of Stegall, this case must be remanded in order to 
ensure compliance with the April 2000 Board remand.  The 
Board regrets any further delay in this case 

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for 
bilateral tinea pedis and a bunion of the left great toe 
during the pendency of the appeal.  38 U.S.C.A. § 5103A (West 
Supp. 2001); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses and dates of treatment 
of any health care providers, VA or 
private, who provided treatment for his 
skin and left great toe bunion disorders 
since March 2000.  After obtaining the 
necessary releases, the RO should then 
contact the providers and request copies 
of all relevant medical records that have 
not previously been obtained.  All 
records should be associated with the 
claims file.  The RO is to document all 
attempts to obtain records.  The veteran 
should be notified of any inability of VA 
to obtain relevant records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The veteran should be afforded a VA 
dermatological examination to ascertain 
the current severity of his bilateral 
tinea pedis.  The claims file must be 
made available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  All clinical 
findings should be reported in detail.  
The physician should specifically comment 
on the presence and, if present, the 
frequency of exfoliation, exudation or 
itching, and whether there are extensive 
lesions, ulceration, or crusting.  In 
addition, if the tinea pedis is 
productive of marked disfigurement or is 
shown to be exceptionally repugnant, 
he/she should report this.  If the 
physician is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he/she should so 
indicate in the report.  Otherwise, all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a report.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The veteran should be afforded a VA 
podiatry examination to ascertain the 
current severity of his service-connected 
bunion of the left great toe. The claims 
file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  All clinical 
findings should be reported in detail.  
The physician should provide an 
assessment as to the current severity of 
the veteran's bunion of the left great 
toe.  The physician should specifically 
indicate whether the disability is 
comparable to amputation of the great 
toe.  In addition, the physician is asked 
to identify and describe any current 
symptomatology of the veteran's bunion, 
including any functional loss associated 
with the left great toe due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should also 
inquire as to whether the veteran 
experiences flare-ups.  If so, the 
physician should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups or upon repeated use.  If the 
physician is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he should so 
indicate in the report.  Otherwise, all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a report.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until otherwise notified.  The purpose of this remand is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



